SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] For the quarterly period ended Sept. 30, 2007 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32467 Global Realty Development Corp. (Name of small business issuer in its charter) Delaware 30-0360216 (Jurisdiction of organization) (I.R.S. Employer Identification No.) 11555 Heron Bay Boulevard, Suite 200 Coral Springs, Florida 33076 (Address of principal executive offices) Issuer's telephone number: (954) 603-0522 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant as required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YES NO X As of October 16, 2007, there were 117,914,497 shares of the registrant's common stock outstanding. Transitional Small Business Disclosure format (check one):YES NO X 1 GLOBAL REALTY DEVELOPMENT CORP. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Balance Sheets at September 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Operations for the Nine Months and Three Months 4 Ended September 30, 2007 and 2006 (Unaudited) Consolidated Statements of Cash Flows for the Nine Months 5 Ended September 30, 2007 and 2006 (Unaudited) Notes to Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 3. CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 2 Item 1. Financial Statements GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED BALANCE SHEETS September 30 December 31, 2007 2006 (Unaudited) ASSETS Cash and cash equivalents $ 156,880 $ 110,979 Inventories-at the lower of cost or fair value-lots held for sale 25,881,357 29,469,111 Receivables 93,732 219,827 Deposits 510,656 - Receivable from related party 1,149,584 2,611,369 Prepaid expenses 147,132 1,091,500 Film Rights 618,000 618,000 Goodwill 12,794,000 6,794,000 Memorabilia Collection 3,080,000 - Property, plant and equipment 2,221,822 1,911,514 TOTAL ASSETS $ 46,653,163 $ 42,826,300 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Convertible subordinated note $ - $ 2,400,000 Accounts payable and other liabilities 2,256,178 1,332,083 Mortgages notes payable 18,661,197 19,924,616 Accrued interest expense 251 876,903 Accrued salaries and benefits 695,689 454,963 Loans from related parties-unsecured 938,934 585,041 Debentures Payable 844,511 - Derivative Liabilities-Warrants 3,366,179 - Due to SMS Text Shareholders 1,746,499 - Income taxes payable 2,633,965 2,302,729 Other taxes payable 1,389,033 1,619,837 Total Liabilities 32,532,436 29,496,172 Stockholders' equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 500,000,000 shares authorized, 117,914,497 and 99,532,742 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 117,915 99,533 Paid in capital 41,936,187 35,917,345 Accumulated other comprehensive income 2,769,774 2,321,164 Accumulated deficit (30,703,149 ) (25,007,914 ) Total stockholders' equity 14,120,727 13,330,128 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 46,653,163 $ 42,826,300 See accompanying notes to financial statements. 3 GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 REVENUES Land sales $ 661,558 $ 33,208 $ 11,523,459 $ 4,562,495 Recovery of Previously Provided Provision 1,381,556 1,381,556 Other (9,636 ) 30,749 126,855 110,201 Total Revenues 651,922 1,445,513 11,650,314 6,054,252 EXPENSES Cost of sales 834,041 174,411 10,201,872 3,511,443 Administrative 1,148,132 543,832 4,380,356 3,140,714 Interest 271,397 99,986 444,354 827,708 Depreciation 2,687 2,452 7,848 7,128 Total Expenses 2,256,257 820,681 15,034,430 7,486,993 Income (loss) before income taxes (1,604,335 ) 624,832 (3,384,116 ) (1,432,741 ) Other income (expense) Change in value of derivatives (1,584,356 ) - (1,584,356 ) - Interest expense on derivatives (448,708 ) - (448,708 ) - Net income (loss) before income taxes (3,637,399 ) 624,832 (5,417,180 ) (1,432,741 ) Income taxes 16,260 - 278,055 - Net income (loss) $ (3,653,659 ) $ 624,832 $ (5,695,235 ) $ (1,432,741 ) Net (loss) income per common share (basic & diluted) $ (0.032 ) $ 0.007 $ (0.058 ) $ (0.016 ) Weighted average common shares outstanding (basic & diluted) 113,157,354 90,652,875 102,208,563 88,183,082 See accompanying notes to financial statements 4 GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (5,695,235 ) $ (1,432,741 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 7,848 7,128 Amortization of prepaid consulting expenses 1,081,500 Derivative Expense 1,985,690 Stock based compensation 666,281 1,186,618 Capital contribution of income tax 730,528 Decrease (increase) in assets: Accounts Receivable 126,095 (1,678,669 ) Deposits (510,656 ) - Inventory 3,587,754 5,654,298 Accounts receivable to related party - (234,988 ) Prepaid expenses (137,132 ) 310,421 Increase (decrease) in liabilities: Accounts payable 924,095 (930,722 ) Accrued salaries and benefits 240,726 - Taxes payable 331,236 749,467 Accrued interest (876,652 ) 526,889 Other taxes payable (230,804 ) (150,089 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 2,231,274 4,007,612 CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for acquisition of SMS Text Media (1,253,501 ) - Capital expenditures (78,797 ) (227,000 ) NET CASHUSED IN INVESTING ACTIVITIES (1,332,298 ) (227,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of promissory notes 2,225,000 - Notes payable - - Mortgages payable, net (3,663,419 ) (5,141,119 ) Loans from related parties, unsecured 353,893 835,734 Loans from related parties, secured - 121,039 NET CASHUSED IN FINANCING ACTIVITIES (1,084,526 ) (4,184,346 ) EFFECT OF EXCHANGE RATE OF CASH 231,451 393,320 NET INCREASE IN CASH 45,901 (9,814 ) CASH, beginning of year 110,979 20,670 CASH, end of year $ 156,880 $ 10,856 SUPPLEMENTAL DATA: Non cash items Issuance of common stock for consulting fees to be recognized in future periods $ - $ 1,336,850 Issuance of common stock for acquisition of MJD Films $ 1,686,000 Retirement of stock in exchange for payment of Related Party Receivable $ 1,461,785 $ - Issuance of common stock for SMS Text Media, Inc. $ 3,000,000 $ - Issuance of common stock for acquisition of memorabilia collection $ 3,080,000 $ - Issuance of notes payable for acquisition of SMS Text Media, Inc. $ 3,000,000 $ - See accompanying notes to financial statements 5 GLOBAL REALTY DEVELOPMENT CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2007 NOTE A –
